995 A.2d 348 (2010)
Laura A. FOX, Respondent
v.
Gary J. FOX, Petitioner.
No. 916 MAL 2009
Supreme Court of Pennsylvania.
May 28, 2010.


*349 ORDER

PER CURIAM.
AND NOW, this 28th day of May, 2010, the Petition for Allowance of Appeal is hereby GRANTED, the order of the Superior Court VACATED, and the matter REMANDED to that court for consideration of the issue in light of Berry v. Berry, 898 A.2d 1100, 1104 (Pa.Super.2006) (in determining income for support purposes, trial court may not include income constituting marital property under 23 Pa. C.S. § 3501, as such action would foreclose equitable distribution of those assets). Jurisdiction relinquished.